Citation Nr: 0306169	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  98-05 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include sedative dependence.  

(The issue of entitlement to service connection for residuals 
of a fracture of the left little finger will be addressed in 
a separate Board decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1982 to 
April 1989.  He also had subsequent service with the 
Mississippi Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO, in pertinent 
part, denied the issues of entitlement to service connection 
for residuals of a back injury; an acquired psychiatric 
disorder, to include sedative dependence; and residuals of a 
fracture of the left little finger.  

Following notification of the February 1998 decision, the 
veteran perfected a timely appeal with respect to the denials 
of these service connection claims.  In July 2000 and January 
2001, the Board remanded these issues to the RO for further 
evidentiary development.  In March 2002, the veteran's case 
was returned to the Board.  

Thereafter, in May 2002, the Board determined that additional 
development of these service connection claims was necessary.  
As such, the Board undertook evidentiary development with 
regard to these issues.  After completion of the additional 
development, the Board provided the veteran and his 
representative notice of the development as required by Rule 
of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving notice 
and allowing the veteran and his representative opportunity 
to respond, the Board is now prepared to render a final 
adjudication of the veteran's claims for service connection 
for residuals of a back injury and for an acquired 
psychiatric disorder, to include sedative dependence.  

However, the Board has also determined that further 
evidentiary development is necessary with regard to the issue 
of entitlement to service connection for residuals of a 
fracture of the left little finger.  When the additional 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this additional service 
connection claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  A back disability, currently defined as chronic low back 
pain, left lateral herniated nucleus pulposis, lumbar disc 
disease at L4-5, disc rupture at L4-5, a disc bulge with a 
left paracentral component impinging at the left L4 nerve 
root, and mild left convex scoliosis, has not been shown to 
be associated with the veteran's active military service.  

3.  An acquired psychiatric disorder, to include sedative 
dependence, currently defined as an adjustment disorder, 
depression, anxiety, and dysthymia, has not been shown to be 
associated with the veteran's active military service.  


CONCLUSIONS OF LAW

1.  A back disability, currently defined as chronic low back 
pain, left lateral herniated nucleus pulposis, lumbar disc 
disease at L4-5, disc rupture at L4-5, a disc bulge with a 
left paracentral component impinging at the left L4 nerve 
root, and mild left convex scoliosis, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

2.  An acquired psychiatric disorder, to include sedative 
dependence, currently defined as an adjustment disorder, 
depression, anxiety, and dysthymia, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of these claims.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the March 1998 statement of the case, an 
April 2001 letter, as well as October 2001 and November 2001 
supplemental statements of the case, the RO, along with the 
Board in its January 2001 remand, informed the veteran and 
his representative of the VCAA, the criteria used to 
adjudicate his service connection claims and the type of 
evidence needed to substantiate these issues.  

Further, in January 2003, the Board notified the veteran and 
his representative of additional evidence recently obtained.  
See, 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  The Board also informed the 
veteran that he had 60 days to respond either by submitting 
additional evidence or argument or by signing and dating the 
second page of the January 2003 letter which would indicate 
his determination that he had no further evidence or argument 
to present.  In addition, the Board stated that, if the 
veteran did not respond in either manner within the 60 day 
period, the Board would proceed to decide his appeal.  A 
complete and thorough review of the claims folder indicates 
that the veteran failed to respond to the Board's January 
2003 letter.  As such, VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and post-service medical 
reports adequately identified by the veteran.  During the 
current appeal, the veteran has been accorded several 
pertinent VA examinations.  The reports of these evaluations 
have been procured and associated with the veteran's claims 
folder.  Consequently, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations.  

B.  Back Disability

1.  Factual Background

According to the service medical records, in February 1987, 
the veteran sought treatment for complaints of pain beginning 
in his neck and radiating down the middle of his back to his 
upper thighs below his groin area for the past three days.  
He reported that he and a friend had been wrestling in the 
latrine.  He denied any history of back trouble, frequency of 
urination, dysuria, nausea, diarrhea, or vomiting.  A 
physical examination demonstrated normal range of motion with 
slight discomfort, the need to move stiffly, and a left side 
from the neck to the lower side which is painful to touch.  
The examiner recommended ruling out a muscle strain.  

At the March 1989 separation examination, the veteran denied 
ever having experienced recurrent back pain.  The March 1989 
separation examination demonstrated that the veteran's spine 
was normal.  

In July 1997, the veteran sought treatment for back pain.  
According to the record of this private evaluation, the 
veteran showed no improvement in his back pain.  

At a December 1997 VA spine examination, the veteran reported 
that he sustained a lower back injury when he pulled a muscle 
while lifting an object at the demolition range in 1993.  He 
noted that the pain, which was very sharp, had worsened since 
the initial injury.  He also explained that the pain, when 
severe, lasted approximately 45 minutes but that, even 
thereafter, less severe pain remains.  The examiner observed 
that the veteran was barely able to move his lower 
extremities above the examination table and that, in the 
standing position, he could barely rotate or bend laterally.  

A physical examination of the veteran's lower back 
demonstrated severe subjective pain (from changing positions 
from sitting to standing and from maintaining that position); 
well-preserved strength of 4-5/5 in the lower extremities; an 
inability to complete a straight-leg raising test; the 
ability to "move around with his lower back;" no definite 
neurological deficits; and well-preserved motor status, 
coordination, and equilibrium.  X-rays taken of the veteran's 
lumbar spine showed mild left convex scoliosis and no other 
abnormality.  Vertebral body heights and disc spaces were 
normal.  There was no soft tissue abnormality.  In pertinent 
part, the examiner diagnosed status post lower back injury 
from lifting with residual subjective severe pain in that 
area which had progressively worsened "as per statement."  

Subsequent VA and private medical records dated from January 
1998 to February 2001 reflect periodic treatment for a low 
back disability variously diagnosed as chronic low back pain, 
left lateral herniated nucleus pulposis, lumbar disc disease 
at L4-5, disc rupture at L4-5, and disc bulge with a left 
paracentral component impinging at the left L4 nerve root.  
Specifically, VA x-rays taken of the veteran's lumbosacral 
spine in January 1998 showed mild left convex scoliosis and 
no other abnormality.  Lumbosacral spine x-rays taken in June 
1998 reflected normal alignment, well-maintained vertebral 
body height, well-maintained disc spaces, and no evidence of 
any type of acute changes.  A private examination completed 
at that time resulted in an impression of chronic mechanical 
low back pain with no evidence of neurological deficit, 
decrease in range of motion, or paraspinous muscle spasm.  
October 1998 and November 1998 private medical records 
include notations that the veteran had chronic low back pain 
secondary to an old injury with radiation down both legs.  

A November 1999 private medical record notes that the veteran 
underwent nonsteroidal anti-inflammatory drug therapy.  In 
the following month, a private physician found that the 
veteran had decreased range of motion of his lumbar spine.  

At a February 2000 private treatment session, the veteran 
complained of chronic low back pain with bilateral leg 
numbness.  A private evaluation completed in the following 
month resulted in a finding of lumbar disc disease at L4-5 
with radicular symptoms contralateral to the disc rupture at 
L4-5.  At a separate private evaluation conducted in the same 
month, the veteran reported that he had experienced chronic 
low back pain since 1985 when he was in service.  

Private magnetic resonance imaging completed in April 2000 
showed left lateral disc protrusion versus extrusion at L4-5, 
a questionable sacral stress fracture, and a ruptured disc at 
L4 (central and to the left side).  In May 2000, the veteran 
complained of chronic low back pain with radiculopathy to his 
posterior right knee.  The private medical records dated that 
time note the presence of a left lateral herniated nucleus 
pulposis with mild canal stenosis at the L4 level (by 
magnetic resonance imaging) as well as the need for a lumbar 
epidural steroid injection.  

In July 2000, the veteran underwent further private magnetic 
imaging of his lumbar spine.  This procedure showed no 
evidence of a sacral fracture, an intervertebral disc space 
loss with changes of disc desiccation at the L4-5 level, and 
a disc bulge with a left paracentral component impinging at 
the left L4 nerve root.  

Thereafter, in July 2001, the veteran underwent a VA spine 
examination, at which time he reported experiencing severe 
low back pain when he picked up a demolition box in 1988 or 
1989 while on active military duty.  He also stated that his 
low back pain has continued since then.  In addition, he 
complained of occasional radiation of his low back pain down 
his right leg and, in a much worse manner, down his left leg.  

The examiner observed that the veteran was well-developed, 
well-nourished, and in no acute distress and that he could 
ambulate without an antalgic gait and to ambulate on his toes 
and heels.  A physical examination of the veteran's lumbar 
spine demonstrated some tenderness in the midline (which was 
nonreproducible), some paraspinal tenderness, no paraspinal 
spasm, the ability to forward flex and bring his fingertips 
to the proximal tibi, extension to 15 degrees with guarding, 
20 degrees of lateral rotation and lateral bending with 
guarding, multiple grimaces and complaints while performing 
these ranges of motion, as well as a negative sitting and 
laying straight leg raising.  In addition, the examiner noted 
that the April 2000 magnetic resonance imaging report 
indicated some mild bulging of the L4 disc and some 
questionable impingement of the left L4 nerve root.  

The examiner provided an impression of a bulging L4 disc.  In 
addition, the examiner expressed his opinion that the 
veteran's low back pathology is not related to the in-service 
injury sustained when he picked up the demolition box.  In 
support of this conclusion, the examiner cited the 
inconsistency of the veteran's symptoms with the physical 
examination findings (which include a normal sensory 
evaluation and no neurological deficits in the area of the 
bulge).  

2.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Throughout the current appeal, the veteran has asserted that 
service connection is warranted for residuals of a back 
injury.  In particular, he maintains that, during his active 
military duty, he injured his back and that his current back 
problems are associated with this in-service injury.  See, 
e.g., September 1998 hearing transcript (T.) at 8-9  

In this regard, the Board acknowledges that the service 
medical records reflect treatment for a possible muscle 
strain of the back in February 1987 following wrestling in 
the latrine.  Further, the report of the December 1997 VA 
spine examination included the veteran's assertion that he 
sustained a lower back injury when he pulled a muscle while 
lifting an object at the demolition range in 1993 and that he 
has continued to experience pain since then.  The examiner 
diagnosed status post lower back injury from lifting with 
residual subjective severe pain in that area which had 
progressively worsened "as per statement."  Additionally, 
October 1998 and November 1998 private medical records 
include notations that the veteran had chronic low back pain 
secondary to an old injury with radiation down both legs.  

Importantly, however, although the veteran sustained a back 
injury during active duty in February 1987, the March 1989 
separation examination provided no complaints of recurrent 
back pain and demonstrated that the veteran's spine was 
normal.  In addition, the December 1997 VA examiner's 
diagnosis of status post lower back injury from lifting with 
residual subjective severe pain in that area which had 
progressively worsened "as per statement" was based on the 
veteran's assertion that he injured his back during service 
without medical rationale.  Also, the October 1998 and 
November 1998 private medical record notations that the 
veteran had chronic low back pain secondary to an old injury 
with radiation down both legs does not include a medical 
opinion specifically associating the veteran's current back 
problems with his active military duty.  

The fact remains that the first post-service evidence of back 
problems is dated in July 1997, when the veteran sought 
treatment for back pain.  Although subsequent VA and private 
medical records dated from January 1998 to February 2001 
reflect periodic treatment for a low back disability 
variously diagnosed as chronic low back pain, left lateral 
herniated nucleus pulposis, lumbar disc disease at L4-5, disc 
rupture at L4-5, and disc bulge with a left paracentral 
component impinging at the left L4 nerve root, none of these 
reports provide medical opinions regarding the etiology of 
the veteran's low back disability.  

Furthermore, although at the July 2001 VA spine examination 
the veteran reiterated his prior assertions that he had 
experienced severe low back pain when he picked up a 
demolition box in 1988 or 1989 while on active military duty 
and that his low back pain has continued since then, the 
examiner concluded that the low back pathology associated 
with the veteran's bulging L4 disc is not related to the 
in-service injury sustained when he picked up the demolition 
box.  Significantly, the examiner provided rationale for his 
opinion.  Particularly, in support of this conclusion, the 
examiner cited the inconsistency of the veteran's symptoms 
(including low back pain with occasional radiation down both 
legs) with the physical examination findings (which include a 
normal sensory evaluation and no neurological deficits in the 
area of the bulge).  

Consequently, the claims folder contains no competent 
evidence establishing a direct etiological relationship 
between the documented in-service possible muscle strain of 
the veteran's back to the subsequent development of chronic 
low back pain, left lateral herniated nucleus pulposis, 
lumbar disc disease at L4-5, disc rupture at L4-5, a disc 
bulge with a left paracentral component impinging at the left 
L4 nerve root, and mild left convex scoliosis multiple years 
later.  Without evidence that the veteran sustained a back 
disability during his active military duty, service 
connection for such a disorder cannot be awarded.  See, 
38 U.S.C.A. §§  1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).  The preponderance of the evidence is, therefore, 
against the veteran's claim of entitlement to service 
connection for residuals of a back injury.  As such, his 
claim for such a disability must be denied.  

C.  Psychiatric Disorder, To Include Sedative Dependence

1.  Factual Background

According to the service medical records, in May 1985, the 
veteran complained of stress and anorexia.  He reported that 
he was tired and depressed and that he had lost 20 pounds in 
the past two months.  The examiner assessed stress-related 
depression and recommended that the veteran undergo a 
psychiatric consultation.  

At the March 1989 separation examination, the veteran 
reported that he had previously felt or had at that time 
depression or excessive worry but denied ever having 
experienced frequent trouble sleeping, loss of memory or 
amnesia, or nervous trouble of any sort.  This evaluation 
noted that the veteran was treated as an outpatient for 
depression.  

A private medical record dated in November 1996 indicates 
that the veteran was treated for probable anxiety and 
depression with a mostly situational type of problem.  "Bad 
nerves" and an adjustment disorder were noted in two private 
medical reports dated in June 1997.  At a September 1997 
private evaluation, the veteran reported that he had been 
depressed since he experienced marital problems in service.  

In December 1997, the veteran underwent a VA mental disorders 
examination, at which time he complained of difficulty 
sleeping and concentrating, trembling hands, the ability to 
eat only once a day, and mood swings.  A mental status 
evaluation demonstrated that the veteran was fully oriented, 
mildly agitated and dysphoric, and confused about dates of 
treatment and that he had convoluted answers to questions at 
times, the ability to speak slowly and deliberately, 
inconsistent eye contact, poor concentration, the ability to 
do serial 7s easily with only one mistake, some memory 
problems, no evidence of any psychosis, no suicidal or 
homicidal ideations, and mildly impaired judgment and 
insight.  The examiner expressed his opinion that "[i]t is 
very likely [that] most of the mental dullness which . . . 
[the veteran] exhibited may be the result of overuse of 
tranquilizers.  

The examiner diagnosed, on Axis I, a sedative dependence.  In 
addition, the examiner reiterated his opinion that "[i]t is 
very likely that . . . [the veteran] is addicted to Xanax 
[which he began taking in 1989] and that the mental dullness 
and agitation which he exhibits are a result of overuse of 
tranquilizers."  

Subsequent VA and private medical records dated from January 
1998 to May 2002 reflect periodic treatment for a psychiatric 
disorder variously diagnosed as depression, anxiety, and 
dysthymia.  Specifically, a February 1998 VA medical report 
includes the examiner's opinion that the increase in the 
veteran's nervousness may have been the result of his abrupt 
stopping of medication.  In October 1998, a private examiner 
concluded that the veteran's primary type dysthymia, with a 
situational exacerbation, had a late onset.  At a private 
evaluation completed in November 1998, the examining 
psychologist determined that the veteran had recurrent major 
depression with psychotic features, a conversion disorder, 
and an anxiety disorder with tremulousness which was not 
otherwise specified.  A separate private evaluation completed 
in the same month by a different examiner included the 
diagnosis of a primary type dysthymia with a situational 
exacerbation which had a late onset.  

Thereafter, in November 2002, the veteran underwent a VA 
mental disorders examination at which time he reported being 
nervous and depressed since 1984, when he was experiencing 
marital problems while stationed in Germany during his Army 
service.  The veteran complained of withdrawal from people, 
trouble sleeping, and feeling nervous.  He denied any current 
suicidal or homicidal ideations.  He reported taking 
medication for his sleep problems and his depression.  

The examiner noted that "[a] lot of the . . . [veteran's] 
history appear[ed] to be rather vague and inconsistent" and 
suggested that "there may even be an element of symptom 
exaggeration."  In support of this conclusion, the examiner 
explained that, although the veteran asserted that he had 
felt depressed every day since 1984, such frequency of 
symptoms "is rather in consistent with [the] known forms of 
depressive illness."  Further, the examiner stated that, 
while the veteran claimed that he was hospitalized for two 
weeks for psychiatric problems, to include depression, during 
service, the service medical records actually indicate that 
the veteran was treated for alcohol dependence at that time.  
The examiner pointed out that, although a consultation for 
depressive symptoms was recommended in 1985, a follow-through 
of this suggestion was not made.  The examiner further noted 
that, during the veteran's prior evaluation in 1997, he 
underwent psychiatric testing (MMPI-2 and MCMI-II) which were 
held to be invalid due to gross exaggeration of symptoms.  

A mental status evaluation demonstrated that the veteran was 
appropriately dressed and groomed, alert, and oriented times 
three and that he had slow and vague speech, inconsistent 
response to questions, a blunted affect, a dysphoric mood, 
some psychomotor slowing, no suicidal or homicidal thoughts, 
slow and organized thoughts with no formal thought disorder, 
no hallucinations, no illusions, intact cognitive 
functioning, and limited insight.  The examiner diagnosed a 
depressive disorder, not otherwise specified.  

Further, the examiner explained that the veteran appears to 
have a chronic depression which has resulted in mild social 
and occupational functioning impairment and which is under 
treatment with VA with moderate benefit from medications.  
Due to some inconsistencies in the veteran's story, the 
examiner had difficulty knowing "how much current symptoms 
he [the veteran] really has at present."  Additionally, the 
examiner expressed his opinion that "there is no indication 
that these symptoms began in-service."  



2.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  

Throughout the current appeal, the veteran has asserted that 
service connection is warranted for an acquired psychiatric 
disorder, to include sedative dependence.  In particular, he 
maintains that such a disability originated during his active 
military duty and that he has continued to experience 
symptoms of this disorder since service.  At the September 
1998 personal hearing, the veteran declined the opportunity 
to address this issue.  See, e.g., T. at 10.  

In this regard, the Board acknowledges that the service 
medical records reflect treatment stress-related depression 
in May 1985.  Furthermore, at the March 1989 separation 
examination, the veteran reported that he had previously 
experienced or had at that time depression or excessive 
worry.  This evaluation noted that the veteran was treated as 
an outpatient for depression.  

Significantly, however, the claims folder contains no 
competent evidence associating the veteran's current 
psychiatric disability with this in-service episode of 
treatment for stress-related depression in May 1985.  The 
first post-service evidence of psychiatric pathology is dated 
in November 1996, when the veteran was treated for probable 
anxiety and depression with a mostly situational type of 
problem.  Subsequent medical reports reflect treatment for, 
and evaluation of, a psychiatric disorder variously diagnosed 
as an adjustment disorder, depression, anxiety, and 
dysthymia.  

The December 1997 VA mental disorders examination included 
the veteran's complaints of difficulty sleeping and 
concentrating, trembling hands, the ability to eat only once 
a day, and mood swings.  Following a mental status 
evaluation, the examiner diagnosed a sedative dependence and 
expressed his opinion that "[i]t is very likely that . . . 
[the veteran] is addicted to Xanax [which he began taking in 
1989] and that the mental dullness and agitation which he 
exhibits are a result of overuse of tranquilizers."  

A February 1998 VA medical report includes the examiner's 
opinion that the increase in the veteran's nervousness may 
have been the result of his abrupt stopping of medication.  
In October 1998, a private examiner concluded that the 
veteran's primary type dysthymia, with a situational 
exacerbation, had a late onset.  A separate private 
evaluation completed November 1998 included the diagnosis of 
a primary type dysthymia with a situational exacerbation 
which had a late onset.  

At the November 2002 VA mental disorders examination, the 
veteran reported being nervous and depressed since 1984, when 
he was experiencing marital problems while stationed in 
Germany during his Army service.  The veteran complained of 
withdrawal from people, trouble sleeping, and feeling 
nervous.  

The examiner noted that "[a] lot of the . . . [veteran's] 
history appear[ed] to be rather vague and inconsistent" and 
suggested that "there may even be an element of symptom 
exaggeration."  In support of this conclusion, the examiner 
explained that, although the veteran asserted that he had 
felt depressed every day since 1984, such frequency of 
symptoms "is rather in consistent with [the] known forms of 
depressive illness."  Further, the examiner stated that, 
while the veteran claimed that he was hospitalized for two 
weeks for psychiatric problems, to include depression, during 
service, the service medical records actually indicate that 
the veteran was treated for alcohol dependence at that time.  
The examiner pointed out that, although a consultation for 
depressive symptoms was recommended in 1985, a follow-through 
of this suggestion was not made.  The examiner further noted 
that, during the veteran's prior evaluation in 1997, he 
underwent psychiatric testing (MMPI-2 and MCMI-II) which were 
held to be invalid due to gross exaggeration of symptoms.  

Following a mental status evaluation, the examiner diagnosed 
a depressive disorder, not otherwise specified.  
Additionally, the examiner expressed his opinion that "there 
is no indication that these symptoms began in-service."  

Consequently, the claims folder contains no competent 
evidence establishing a direct etiological relationship 
between the documented in-service episode of treatment for 
stress-related depression in May 1985 and the subsequent 
development of an adjustment disorder, depression, anxiety, 
and dysthymia multiple years later.  Significantly, the most 
recent VA examiner concluded in November 2002 that the record 
contained no evidence that the veteran's depressive disorder 
symptoms began in service.  Prior post-service physicians 
concluded that the veteran's psychiatric disorder was the 
result of overuse of tranquilizers or an abrupt stopping of 
medication.  Other doctors simply noted that the veteran's 
psychiatric condition had a late onset.  

Without evidence that the veteran sustained a psychiatric 
disability during his active military duty, service 
connection for such a disorder cannot be awarded.  See, 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  
The preponderance of the evidence is, therefore, against the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include sedative 
dependence.  As such, his claim for such a disability must be 
denied.  




ORDER

Service connection for residuals of a back injury is denied.  

Service connection for an acquired psychiatric disorder, to 
include sedative dependence, is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

